DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 17-20) in the reply filed on July 8, 2022, is acknowledged.

Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on July 8, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2022, is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the warping circuit warps the previous frame based on the motion value when the previous frame after being warped the motion value matches the current frame”.  This limitation is nonsensical.  Accordingly, its scope is unclear and indefinite.
For purposes of examination with respect to the prior art, claim 9 is construed to have the same scope as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, 8-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Numata’ (US 2017/0353666 A1) in view of ‘Walvoord’ (US 2020/0327639 A1).
Regarding claim 1, Numata teaches a device for processing frames with aliasing artifacts, comprising:
a motion estimation circuit (see Note Regarding Circuits below) configured to estimate a motion value between a current frame and a previous frame ([0055], reference frame is aligned with each other frame; Reference frame may be a current frame and one of the other frames may be a previous frame; see Note Regarding Alignment below); 
a warping circuit coupled to the motion estimation circuit that is configured to (see Note Regarding Circuits below) warp the previous frame based on the motion value such that the warped previous frame is aligned with the current frame (see Note Regarding Alignment below) and to determine whether the current frame and the warped previous frame are consistent ([0055], “blurring amount” is determined for each other frame and thresholded; Fig. 5, [0038] et seq., “blurring amount” refers to consistency of position of a subject in two images; Frames that meet the blurring amount threshold have been determined to be consistent, and therefore are used for synthesis at S111); and 
a temporal decision circuit coupled to the warping circuit that is configured to (see Note Regarding Circuits below) generate an output frame, the output frame including either the current frame and the warped previous frame when the current frame and the warped previous frame are consistent ([0056], Fig. 6, if the frames are consistent – YES path from S110 – then output is a synthesis of the current frame and the warped previous frame, which is within the scope of including the current frame and the warped previous frame), or the current frame when the current frame and the warped previous frame are not consistent ([0055], a previous frame is not included in the synthesis if it does not satisfy blur amount threshold, and therefore is inconsistent, so the output in this case includes the current frame, but does not include the warped previous frame).

Note Regarding Circuits.  The claim recites multiple “circuit[s]” that are coupled together and configured to perform different image processing steps.  Numata teaches a processor (Fig. 2, image signal processing (ISP) unit 122) that is configured to perform various image processing steps (e.g., [0032], Fig. 2, Fig. 6).  Accordingly, the ISP of Numata functions as each of the claimed circuits.  This is not inconsistent with the specification – see e.g., [0048] of the published application.

Note Regarding Alignment.  Numata requires aligning two video frame images in order to determine a “blurring amount” – i.e. a motion amount of a subject of the video frame images (e.g., [0055], Fig. 5).
Numata does not explicitly teach how to perform this alignment.  In particular, Numata does not explicitly teach that performing the alignment includes
estimating a motion value between a current frame and a previous frame, and 
warping the previous frame based on the motion value such that the warped previous frame is aligned with the current frame.
However, Walvoord does teach details of an image alignment procedure that includes
estimating a motion value between a current frame and a previous frame (e.g., Fig. 2, coarse vector fields (CVFs) 205, 210 and 215; Fig. 3, CVFs 0, 1 and 2), and 
warping the previous frame based on the motion value such that the warped previous frame is aligned with the current frame (e.g., [0032]-[0035], Fig. 3, warped images 335z-c; [0048]; [0013], Fig. 1).
Walvoord teaches that its registration techniques are useful for image fusion ([0013]), such as the synthesis performed by Numata.  Walvoord further teaches that its approach to image alignment improves on prior techniques ([0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Numata with the image alignment technique of Walvoord in order to improve the device with the reasonable expectation that this would result in a device that could perform the necessary image alignment in a manner that provided advantages over other prior image alignment techniques.  This technique for improving the device of Numata was within the ordinary ability of one of ordinary skill in the art based on the teachings of Walvoord.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Numata and Walvoord to obtain the invention as specified in claim 1.	

Regarding claim 2, Numata in view of Walvoord teaches the device of claim 1, and Numata further teaches:
a frame processor coupled to the temporal decision circuit that is configured to process the output frame ([0029]-[0030], Fig. 1, CPU 123 is a frame processor coupled to the ISP 122 [which includes the temporal decision circuit as explained above with respect to claim 1] and configured to process its output frame).

Regarding claim 6, Numata in view of Walvoord teaches the device fo claim 1, and Numata further teaches:
a frame fusion engine coupled to the temporal decision circuit that is configured to fuse the current frame and the warped previous frame ([0013], Fig. 2, synthesis processing unit 14; Fig. 6, S111).

Regarding claim 8, Numata in view of Walvoord teaches the device of claim 1, and Walvoord further teaches that the motion estimation circuit estimates the motion value between the current frame and the previous frame using a sum of absolute difference (SAD) method ([0035], the motion estimation in Fig. 3 uses SAD as its objective function, and therefore is within the scope of using a SAD method).

Regarding claim 9, this claim is indefinite and has been construed to have the same scope as claim 8 – see above.  Numata in view of Walvoord teaches the device of claim 8 – see above.  Accordingly, claim 9 is also rejected over Numata in view of Walvoord.

Regarding claim 10, Numata in view of Walvoord teaches the device of claim 1, and Numata further teaches that the warping circuit warps the previous frame based on the motion value when the motion value is less than a motion threshold ([0055], Fig. 6, S110, previous/other frame is aligned [i.e. warped: see rejection of claim 1] to current/reference frame, including in case when the blurring amount is less than a threshold [i.e. the motion value is less than a motion threshold]).

Regarding claim 11, Numata in view of Walvoord teaches the device of claim 10, and Numata further teaches that the temporal decision circuit is further coupled to the motion estimation circuit (see Note Regarding Circuits given above with respect to claim 1), the temporal decision circuit generating the output frame that includes the current frame when the motion value is not less than the motion threshold ([0055], as explained above with respect to claim 1, in case where the blurring amount is not less than threshold, the other/previous frame is excluded from the output synthesis image including the current/reference frame).

Regarding claim 12, Numata in view of Walvoord teaches the device of claim 1, and Walvoord further teaches that the motion estimation circuit is a neural network (NN) (e.g., Fig. 3, [0030] et seq., neural networks 305a-c; e.g., [0030], [0039], a single neural network may also be used).

Regarding claim 17, Examiner notes that the claim recites a method that is substantially the same as the method performed by the device of claim 1.  Numata in view of Walvoord teaches the device of claim 1.  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Numata in view of Walvoord for substantially the same reasons as claim 1.

Allowable Subject Matter
Claims 3-5, 7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Puglisi’ (“A Robust Image Alignment Algorithm for Video Stabilization Purposes,” 2011)
An example of motion estimation using sum of absolute differences (SAD) – see e.g., Page 1391, right column
‘Sajjadi’ (“Frame-Recurrent Video Super-Resolution,” 2018)
Example of concatenating a warped prior frame with a current frame and outputting to a super-resolution (SR) engine – Sec. 3.1, step 5
Does not use a temporal decision – i.e. the frames are concatenated in all cases, rather than selectively based on consistency
‘Setkov’ (“Matching Quality Investigation of Motion Estimation Algorithms,” 2011)
Discusses different matching metrics, such as SAD, and their different characteristics
‘Takeuchi’ (US 2011/0310302 A1)
Performs motion compensation and blending on frames, where the blending is controlled by a pixelwise parameter                     
                        α
                    
                 that adjusts the degree of blending according to a determined amount of motion – e.g. Figs. 3-4, [0064] et seq.
‘Zhan’ (“Video deblurring via motion compensation and adaptive information fusion,” 2019)
Performs motion estimation and compensation warping – Sec. 3.1
Determines a consistency map based on how well a warped prior frame matches current frame, then controls fusion of the frames using the consistency map – Sec. 3.2
The consistency mask and fusion are pixelwise, rather than applying to entire images – Sec. 3.2, especially below equation 7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669